DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 17, 2022.  As directed by the amendment: claims 31, 37, 41-42 and 47 have been amended, claims 1-30 have been cancelled, and claims 51-52 have been added.  Thus, claims 31-52 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the drawing objections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed June 17, 2022, with respect to newly amended independent claims 31, 37 and 41 have been fully considered and are persuasive.  The rejections of newly amended independent claims 31, 37 and 41 as well as claims depending therefrom has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Snowden on August 19, 2022.
The application has been amended as follows: 

Claim 51, line 2 “…the at least one laterally extending strip…” should be “…the at least one laterally extending tab…”.

Allowable Subject Matter
Claims 31-52 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed dressing. 
The closest prior art to independent claims 31 and 37 is Abraham et al. (Abraham), US 4,669,458.
Regarding claim 31, Abraham fails to teach among all the limitations or render obvious a dressing as claimed, which includes the laterally extending tab wraps around an IV tube such that the laterally extending tab substantially separates the IV tube from the skin surface, in combination with the total structure and function of the dressing as claimed.  
Regarding claim 37, Abraham fails to teach among all the limitations or render obvious a dressing as claimed, which includes the laterally extending tab wraps around an IV tube such that the laterally extending tab substantially separates the IV tube from the skin surface, in combination with the total structure and function of the dressing as claimed.  
The closest prior art to independent claim 41 is Hancock et al. (Hancock), US 2003/0225377 A1.
Regarding claim 41, Hancock fails to teach among all the limitations or render obvious a dressing as claimed, which includes the first adhesive comprising hydrogel and which includes the at least one laterally extending tab wraps around an IV tube, in combination with the total structure and function of the dressing as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783